Citation Nr: 0423940	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a crush injury and surgery of the 
right hand and wrist, with post-surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975, and from August 1981 to August 1997.  This appeal 
arises from an April 1998 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).  

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  The Board remanded this issue in May 2000 for 
further development. 

Due to changes in the laws relevant to this case, the Board 
remanded this issue again in May 2003 for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Residuals of a crush injury and surgery of the right hand 
are manifested primarily by complaints of pain, some loss of 
grip strength in the involved fingers, and some limitation of 
motion of the distal interphalangeal joints of the involved 
fingers, with x-ray evidence of minimal traumatic arthritis 
of the distal third proximal phalanx of the right ring 
finger, without evidence of ankylosis.  

3.  Residuals of carpal tunnel release surgery of the right 
wrist, as a result of a crush injury, are manifested by mild 
neurological impairment.  
 
4.  The post-surgical scars of the right hand and wrist are 
nontender, well-healed, and productive of no functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of fracture of the crush injury and 
surgery of the right hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5223 (effective prior to August 26, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of fracture of the crush injury and 
surgery of the right hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, and 4.71a, 
Diagnostic Code 5223 (effective August 26, 2002).  

3.  The criteria for an initial 10 percent evaluation for 
residuals of carpal tunnel release surgery of the right 
wrist, as a residuals of a crush injury, and no more, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.120, 4.124a, Diagnostic Codes 8515 (2003).

4.  The criteria for an initial compensable rating for post-
surgical scars of the right hand and wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to September 
16, 2002).  

5.  The criteria for an initial compensable rating for the 
veteran's service-connected post-surgical scars of the right 
hand and wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) 
(effective September 16, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way letters dated in May and July 2003 and 
the May 2004 supplemental statement of the case, the RO 
advised the veteran of the notice and assistance provisions 
of the VCAA, and explained what types of evidence VA was 
obligated to obtain and what types of evidence VA would 
assist the veteran in obtaining if he provided the requisite 
information.  Also, the Board provided detailed information 
in the May 2003 remand.  Thus, the Board is satisfied that 
the RO has provided the veteran all required notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that, in a recent decision, the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, pursuant to the Board's May 2003 remand 
instructions, the RO requested the VA medical center to 
schedule the veteran for a VA examination in connection with 
his claim.  In the May 2004 supplemental statement of the 
case, the RO notified the veteran of the old and revised 
versions of the rating criteria with respect to the fingers 
and residuals scars pursuant to 38 C.F.R. § 4.71a and 
38 C.F.R. § 4.118.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the May 2003 remand, with respect to the 
issues on appeal addressed in this decision.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO and the Board have met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Factual Background

The service medical records cumulatively show that the 
veteran experienced a crush injury of the right hand and 
wrist in February 1991.  According to a September 1991 
service medical record, the examiner noted that the veteran 
had fractured his hand in multiple places in February 1991.  
He subsequently underwent orthopedic surgery and 
rehabilitation.  The examiner noted that the veteran still 
had significant limitation of motion in his right wrist, 
which prevented him from doing pushups.  A June 1992 service 
medical record reveals that the veteran lacked 5 degrees of 
wrist dorsiflexion.  The June 1992 service examiner also 
described scars of the right wrist that were secondary to 
carpal tunnel syndrome release surgery.   

A VA examiner noted in a December 1997 report that the 
veteran had had surgery during service for the crush injury 
of the right wrist and hand.  The examiner described several 
scars on the right hand and wrist.  There was a longitudinal, 
well-healed surgical incisional scar located in the mid-
flexor aspect of the right wrist extending dorsally and 
distally in the volar aspect of the right hand.  The scar 
measured about 5.5 centimeters.  Another longitudinal 
surgical scar was noted over the right thumb measuring about 
4 cm.  A zig-zag scar was noted dorsally over the proximal 
phalanx of the right ring finger.  No tenderness was observed 
with respect to these scars.  The veteran had good right hand 
grip and strength, except that he complained of problems with 
grip due to his right, ring finger.  The right wrist had 
dorsiflexion to 45 degrees with no associated pain.  The 
examiner diagnosed residuals of a moderate crush injury and 
surgery of the right hand and wrist.

VA examined the veteran's right hand and wrist again in July 
2000.  The physical examination revealed that the veteran 
lacked 10 degrees of extension of the right wrist, and he had 
mild to moderate atrophy of the first interosseus muscle.  A 
5 cm scar was located in the region of the thenar eminence, 
and a 7 cm scar was located over the volar aspect of the 
right wrist - apparently where a carpal tunnel release had 
been performed.  A 4 cm scar was on the dorsum of the 
proximal phalanx of the right ring finger and a 5.5 cm scar 
was on the dorsum of the second metacarpal.  The examiner 
noted some diminished sensation in the immediate area of the 
thenar scar.  The veteran had a negative carpal tunnel 
compression sign and negative Tinel's sign, with no apparent 
weakness of grasp of the right hand.  There appeared to be no 
evident pain on motion.  The veteran had a sense of lateral 
deviation of the right finger when making a fist as it 
pressed up against the right, long finger.  The veteran 
stated that this interfered with his ability for fine motion 
while at work.  He had full extension and flexion of all 
digits except the right thumb, where there was a 10-degree 
lack of full extension.  There was a -5 degrees of full 
abduction of the right ring finger.  The right wrist lacked 
10 degrees of full extension.  An X-ray study failed to 
reveal any evidence of recent or old bone or joint injury.  
All joint surfaces appeared to be well maintained, and there 
was no evidence of any degenerative post-traumatic changes.  
The examiner's impression was a status post crush injury of 
the right hand, with residuals.

According to a July 2002 VA examination report concerning the 
veteran's right wrist and hand, the examiner noted that none 
of the surgical scars appeared to be tender.  The right thumb 
had abduction to 60 degrees as opposed to 80 degrees on the 
left; and the right wrist had extension to 35 degrees as 
opposed to 55 on the left.  No limitation of motion in any 
metacarpophalangeal or interphalangeal joint was noted.  The 
X-ray study was essentially negative except for minimal 
evidence of past trauma in the distal third proximal phalanx 
of the right ring finger.  The examiner found no neurologic 
deficit in the right hand with no sensory or motor deficits.  
The veteran appeared to be in no pain during the examination.  
The limitation of motion was as noted above in his ability to 
abduct and extend the right thumb and also limitation of 
motion of the right wrist.  There appeared to be no 
instability, and none of the scarring appeared painful.  The 
examiner remarked that the veteran appeared to have no 
evidence of functional deficit as a result of pain.

III.  Legal criteria

The record shows that the veteran's original claim for VA 
compensation benefits was received in September 1997.  A 
rating decision dated in April 1998 granted service 
connection for residuals of a crush injury and surgery of the 
right hand with post-surgical scars and rated the disability 
noncompensable, effective from September 1997.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  The RO notified the veteran in the May 1999 
supplemental statement of the case that it had granted an 
initial 10 percent rating for the service-connected residuals 
of fracture of the crush injury and surgery of the right hand 
with post-surgical scars, which was also made effective from 
September 1997.  

The veteran's claim for a higher evaluation for residuals of 
a crush injury and surgery of the right hand and wrist with 
post-surgical scars is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In this 
case the veteran was advised as to the changes in the law 
with respect to the fingers and residuals scars pursuant to 
38 C.F.R. § 4.71a and 38 C.F.R. § 4.118 in the May 2004 
supplemental statement of the case, and the RO considered 
them in its adjudication of the issues.  

IV.  Residuals of a crush injury of the right hand

The RO rated the service-connected disability by analogy to 
ankylosis of the ring and little fingers under 38 C.F.R. § 
4.71a, Diagnostic Code 5223.  Prior to August 26, 2002, 
favorable ankylosis of the ring and little fingers of either 
hand warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (effective prior to August 26, 2002).  
Ankylosis of the major or minor thumb under 38 C.F.R. § 
4.71a, Diagnostic Code 5224, warranted a 10 percent 
evaluation for favorable ankylosis of the major or minor 
thumb, and a 20 percent evaluation for unfavorable ankylosis 
of the major or minor thumb.  Ankylosis was considered to be 
favorable when the ankylosis permitted flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  Id., Note (a).  A 20 
percent evaluation was warranted where ankylosis of the ring 
and little fingers was unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (effective prior to August 26, 2002).  
Ankylosis was unfavorable when the ankylosis prevented 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  Id., 
Note (b).  

Although the actual rating for favorable or unfavorable 
ankylosis of the ring and little fingers of either hand did 
not change with the amendment to the rating schedule that 
became effective on August 26, 2002, see 67 Fed. Reg. 48,784, 
48,786 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
diagnostic codes 5219, 5223), the definition of ankylosis and 
the criteria by which finger impairment is evaluated have 
been elaborated.  

Thus, as pertinent to this appeal, the following criteria 
apply:  

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:  

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.  

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as unfavorable 
ankylosis.  

(iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis.  

67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (codified at 
38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216).  

Under the rating criteria that became effective on August 26, 
2002, limitation of motion of the thumb under Diagnostic Code 
5228 provides a 20 percent rating for a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers; a 10 percent 
rating for a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a noncompensable rating 
for a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.

The record shows that the veteran has disability of the 
thumb, right ring, and little fingers manifested primarily by 
complaints of weakness and some limitation of motion of the 
involved fingers.  However, ankylosis of the thumb and 
fingers has not been demonstrated, although minimal traumatic 
arthritis of the right, ring finger has been shown on various 
x-ray studies.  The VA examination reports of record show 
that the veteran's right fingers had normal range of motion, 
and the right thumb had slight limitation of motion.  

The RO rated the service-connected disability by analogy to 
favorable ankylosis of the involved fingers and assigned a 10 
percent rating in order to coordinate the rating with the 
functional impairment shown.  See 38 C.F.R. § 4.21 (2002).  
This was the maximum schedular rating available for favorable 
ankylosis of ring and little fingers, whether evaluated under 
the old or the new rating criteria.  

The VA examination reports of record consistently show that 
no ankylosis of the thumb and involved fingers was present 
and x-ray studies showed minimal findings of traumatic 
arthritis.  

Under the new rating criteria, these ranges of motion reflect 
only slight limitation of motion of the thumb and proximal 
interphalangeal articulations and moderate limitation of 
motion of the distal interphalangeal articulations.  

Any limitation of motion of the thumb, ring or little finger 
yields only a noncompensable evaluation.  See 67 Fed. Reg. 
48,784, 48,787 (July 26, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5230).  Where, as here, there is 
limitation of motion of two or more digits, each digit is 
separately evaluated and the evaluations are combined.  See 
38 C.F.R. § 4.71a, Note (5) before Diagnostic Code 5216) 
(effective July 26, 2002).  As the demonstrated limitation of 
motion affects the thumb, ring, and little fingers, a rating 
in excess of 10 percent is not warranted under the new rating 
criteria.  The X-ray evidence only confirms minimal arthritis 
of the right ring finger.  Therefore, after considering the 
veteran's complaints of pain and fatigue in light of the X-
ray evidence, the Board finds that a rating in excess of 10 
percent is not warranted.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); see 38 C.F.R. §§ 4.40, 4.45 (2002) (There was no 
specific diagnostic code for the evaluation of limitation of 
motion of individual fingers prior to the effective date of 
the new rating criteria.)  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).

The evidence of record simply does not show that the service-
connected right hand disability equals or more nearly 
approximates the criteria for unfavorable ankylosis of the 
involved fingers.  See 38 C.F.R. § 4.7 (2003).  

The Board finds that the service-connected residuals of a 
crush injury and surgery of the right hand are properly 
evaluated as favorable ankylosis of the thumb, ring and 
little fingers.  It follows that whether evaluated under the 
old rating criteria or the new, an initial evaluation in 
excess of 10 percent is not warranted.  DeLuca, 8 Vet. App. 
202; see 38 C.F.R. §§ 4.40, 4.45 (2003).  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  See 38 U.S.C.A. § 5107(b).  

V.  Right wrist post carpal tunnel release

The wrist is considered a major joint for rating purposes.  
38 C.F.R. § 4.45(f).  Therefore, the Board also finds that a 
separate 10 percent rating is warranted for the residuals of 
right wrist carpal tunnel release surgery.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8515, compensation is provided for 
incomplete paralysis of the median nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (10 
percent for the major or minor extremity).  A 70 percent 
evaluation for the major extremity, and a 60 percent for the 
minor extremity, is warranted if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  See 38 
C.F.R. 4.124a, Diagnostic Code 8515 (2003).

The evidence of record more nearly approximates the criteria 
for incomplete paralysis of the median nerve of the major 
upper extremity, which warrants a separate 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  The right wrist 
surgery during service is related to the veteran's original 
crush injury.  Given that it involves a different joint - the 
right wrist as opposed to the fingers of the right hand - the 
Board finds that a separate rating is warranted.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2003).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2003).

The service medical records cumulatively show that the 
veteran experienced a crush injury of the right hand and 
wrist in February 1991.  According to a September 1991 
service medical record, the examiner noted that the veteran 
underwent orthopedic surgery and rehabilitation of the right 
wrist.  The examiner noted that the veteran still had a 
significant limitation of motion in his right wrist, which 
prevented him from doing pushups.  A June 1992 service 
medical record reveals that the veteran laced 5 degrees of 
wrist dorsiflexion.  The June 1992 service examiner also 
described scars of the right wrist that were secondary to 
carpal tunnel release surgery.   

A VA examiner noted in a December 1997 report that the 
veteran had had surgery for the history of a crush injury of 
the right wrist and hand.  

In its rating decisions, the RO has considered impairment of 
the veteran's right wrist in adjudicating the claim.  The 
wrist is considered a major joint for rating purposes and 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  See 
38 C.F.R. § 4.45(f).  In light of the evidence of record, the 
Board finds that a separate 10 percent rating is warranted 
for mild, incomplete paralysis of the right median nerve as a 
residual of the crush injury during service.  38 C.F.R. 
§ 4.20 (2003). 

The Board emphasizes that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's right wrist nerve impairment, the 
Board first notes that the medical evidence clearly shows no 
more than mild overall impairment, with evidence of numbness 
and grasp weakness.  The Board concludes from the veteran's 
subjective complaints and from the description of the 
original injury in service and subsequent treatment that this 
disability more nearly approximates the criteria for mild, 
incomplete paralysis of the median nerve has been shown, 
which warrants an evaluation of 10 percent.  Because moderate 
incomplete paralysis has not been demonstrated, an evaluation 
in excess of 10 percent is not warranted.

The Board here notes that the veteran has not been prejudiced 
by the Board's application of a separate diagnostic code.  In 
this case, such application is favorable to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Based on the above, the Board finds that the veteran's 
residuals of the right wrist surgery are manifested by 
objective evidence of limited motion and subjective 
complaints of pain and numbness.  The schedule of ratings for 
diseases of the peripheral nerves, under 38 C.F.R. § 4.124a, 
provides that where neurological involvement is wholly 
sensory, the rating should be for the mild or at most 
moderate degree.  As the evidence shows only sensory 
complaints during the time periods in question, the Board 
finds that a 10 percent rating for mild impairment of the 
right median nerve disability is warranted.

VI.  Residual surgical scars

The RO also considered the veteran's disability under 38 
C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, pertaining to 
post surgical scarring.

The Board notes that during the pendency of the veteran's 
appeal, the regulation governing the evaluation of diseases 
of the skin was revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).

Prior to August 30, 2002, scars, other than disfiguring head, 
neck, or facial scars, or residuals of second or third degree 
burns, were rated based on healing, symptomatology, or on 
impairment of function of the part affected.  Under the old 
provisions, a 10 percent rating is warranted for a scar which 
is poorly nourished with repeated ulceration, or which is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

As amended, scars that are superficial or painful on 
examination warrant assignment of a 10 percent rating.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Other scars are rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (2003).

The medical evidence of record does not support a separate 
compensable rating for post-surgical scars of the right hand 
and/or wrist under the old or revised rating criteria.  The 
medical findings show that the scars have been described as 
non-tender and well-healed.  The RO assigned the current 10 
percent rating based on limitation of motion of the veteran's 
fingers under Diagnostic Code 5223.  The RO considered 
whether the post-surgical scars warranted a rating in excess 
of 10 percent, but found that the evidence did not support 
it.  The Board finds that the evidence of record does not 
show that the veteran's surgical scars are tender, painful, 
or limit the motion of the fingers of the veteran's right 
hand.  Therefore, a separate compensable rating is not 
warranted.  38 C.F.R. § 4.118 (2002) (2003).
  
The Board has considered the veteran's testimony before a 
hearing officer at the RO in October 1998, and before the 
undersigned in October 1999, as well as his written 
statements filed in support of his claim.  Here, the Board 
notes that the questions of the medical condition of his 
service-connected disability require competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).















							(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for residuals 
of a crush injury and surgery of the right hand is denied.  

A separate initial evaluation of 10 percent, and no more, is 
granted for residuals of a crush injury and surgery of the 
right wrist, subject to the law and regulations governing the 
payment of monetary awards.

A separate initial compensable evaluation for post-surgical 
scars of the right hand and wrist is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



